DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10, 12, 13, 15, 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Phelps et al. (US 7,422,793).
With respect to claims 1-3, 5, 10, 31 Phelps describes a rinse composition comprising: an acid such as hydrofluoric acid and hydrochloric acid and mercapto compounds such as mercapto triazole; mercaptobenzimidazole; 2-mercaptopyridine, 2-mercaptopyrimidine; 2-mercapto-1-aminoethane; 2-methylmercapto-1-aminoethane; 3-mercapto-1-aminopropane; 1-mercapto-2-amino-2-

With respect to claims 6, 7, 12, 13 the rinse is applied to a substrate including group lll-V element such as indium and al alloys having natural oxide film (col. 1, lines 40-50; table 1). This composition would provide claimed the elution of a group lll-V element is suppressed or prevented and an oxide of a group lll-V element is removed since it comprises of the same chemicals as that of the claimed invention as described above.
With respect to claim 15, the substrate that includes group lll-V elements such as indium described above would claimed a semiconductor substrate product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8, 9, 11, 16-27, 29, 32-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps as applied to claim 1 above.
With respect to claims 8, 24, 34, 38, 42, 46, 50 even though Phelps doesn’t describe the acid content is about 0.05 to 20 mass % or the HCl is 0.1 to 10 mass %. However, he teaches that its content can be adjusted from 0.5 M to 5 M depending on the existing barrier layer so it doesn’t dissolve in the composition (col. 284, lines 10-15). It would have been obvious for one skill in the art before the effective filing date of the invention to adjust the acid content according to the materials involved during the process through routine experimentation because it is a result-effective variable as described by Phelps in order to provide a composition with predictable results.
With respect to claims 9, 25 Phelps also teaches that the concentration of valence stabilizer or mercapto compounds can be any concentration up the maximum solubility of the specific stabilizer source used (col. 291, lines 63-67) and the concentration also depends on other factors including precursor solubility (col. 294, lines 55-65). It would have been obvious for one skill in the art before the effective filing date of the invention to adjust the mercapto compounds concentration accordingly depending on the specific mercapto compound being used and other compounds in the composition as taught by Phelps above in order to provide a composition with predictable results.
 With respect to claims 11, 16-23, 26, 29, 33, 35-37, 39-41, 43-45, 47-49, 51 the mercapto compounds described above including mercaptobenzimidazole, mercaptopyridine, 2-mercaptopyrimidine, 2-mercapto-1-aminoethane; 2-
With respect to claims 27, 32 Phelps describes the rinse is applied to a substrate including group lll-V element such as indium and al alloys having natural oxide film (col. 1, lines 40-50; table 1; col. 301, lines 18-32). Even though he doesn’t describe removing oxide of InGaAs or InP.  However, this composition would be capable of removing oxide of those In containing material because it comprises of the same chemicals as that of the claimed invention as described above and the material is being cleaned including In containing material and its alloys.
Claims 14, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelps as applied to claims 12 above, and further in view of Wu et al. (US 2006/0134899).
 	With respect to claims 14, 28, 30, Phelps doesn’t describe the wet process is done in a dark room or light of 500 nm or less is blocked.  Wu teaches a wet etching process which is carried out in a dark room where no light is allowed to prevent photochemical reaction and damage to the source and drain regions (paragraph 31).  It would have been obvious for one skill in the art before the effective filing date of the invention to perform under such condition where no light is allowed because in the case where the structure being manufactured including a source and drain regions, it would help to prevent damage to the source and drain regions as taught by Wu.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 fails to further limit the subject matter of claim 18.  Claim 19 cites the mercapto compound has 1 to 12 carbon atoms while its  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/25/2021